FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 7/28/2021, with respect to the rejection(s) of claim(s) 1, 5, and 9 rejected under 35 U.S.C. 103 as being unpatentable over HUBER et al. (US 20140375422 A1) in view of VANBLON et al. (US 10573171 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
VANBLON is maintained as a secondary reference only to teach the function of using lookup tables to find relevant information between devices.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NITU et al. (US 20150356801 A1) in view of VANBLON et al. (US 10573171 B2).
Re claim 1. NITU discloses (abstract) a method for requesting access to a physical space (FIG.1) controlled by an electronic lock (i.e. locker locks – FIG.1-2), the method being performed in a user device (i.e. mobile device 202a – FIG.6-7) and comprising: 
reading a tag using a near field radio protocol [0005], yielding a tag identifier 706 [0054], the tag being distinct from the electronic lock (i.e. both elements are different elements as shown in figures – FIG.1-2);
finding, based on the tag identifier (FIG.1 [0054] – tag placed on lockers [0026] are read by mobile device so that tag data can be processed in FIG.7 - cloud management server 210 may assign a lock to the user and communicate a unique lock ID to the mobile kiosk 202a – such that lock identifiers are found by mobile device by using server using the tag data – step 720), a lock identifier associated with the tag identifier (i.e. lock identifier (lock ID) – obtained by step 720), wherein the tag identifier is distinct from, and does not include, the lock identifier (i.e. 
sending an access request message (i.e. step 722 – mobile kiosk 202a may communicate with the smart lock 206a utilizing the lock ID and communicate an action, such as "open" or "unlock") to the electronic lock having the lock identifier [0055-0056].
Furthermore, NITU explicitly discloses the mobile device 202a finding a lock ID by way of server searching in a database which contains locks associated with specific lock IDs.
The claims as amended do not explicitly require that the user device itself perform search functions and/or comprise the lookup table within to find such identifier data, such that the claims do not exclude user device from operating along with or in cooperation with other devices (i.e. server, hub, etc.).  Additionally, the original specification explicitly describes [0035, 0076] that the lookup table itself can be stored centrally (i.e. cloud) and consulted by mobile device when necessary.
However, NITU fails to explicitly disclose:
	wherein finding the lock identifier comprises using a lookup table to find the lock identifier associated with the tag identifier.  
Lookup tables used by mobile devices to find specific associated identifiers for different functions/codes is well-known in the art.  One of ordinary skill in the art would understand that one way to avoid calculating or processing more lock data, would be to have saved data (i.e. lookup tables, databases, logs, etc.) within mobile device itself.
VANBLON teaches (abstract) in a similar field of invention of operating devices using mobile devices, such as doors (c.5, ll.58 – c.6, ll.25) wherein the use of a lookup table may be stored in a mobile device (c.2, ll.55 – c.3, ll.15) or alternately hub device can store the lookup table, for using such lookup table for the purpose of the mobile device finding specific data related to operating other devices, i.e. doors.
determine which device should be associated with a user input, the input from a user and device status data may, for example, be processed using an algorithm, in combination with information about the devices or user inputs (e.g. vocabulary or executable user commands), which may be obtained from a look-up table. In some examples, each device may each have a copy of its own lookup table. In another example, a hub, may have a saved copy of the lookup table for each device (specific to the device, or the type of device, e.g. a "toasters" table), or a "universal" table that may be used for multiple devices, or access to such tables via a network (e.g., the internet), and the hub device may consult the lookup table (or tables) to assess relevance. In another example, one of the devices may operate as a "master" device, and may have a copy of a lookup table for each of the devices in the system, or may have access through a network (e.g., the internet) to a remote copy of a lookup table for each device or access to a "universal" lookup table. In a "hybrid" example, each device may consult its lookup table to assess the potential relevance of a received input, and the devices may pass retrieved or processed information (e.g. a score, as described below) to the hub or master device for further processing or compare the results produced by each device. In some examples, example, a lookup table may also include weights, confidence levels, or another metric that quantifies the likelihood that a particular input has relevance to a particular device.
Furthermore, VANBLON teaches (c.5, ll.58 – c.6, ll.25) using lookup tables for storing and looking up specific algorithms for processing data or in place of algorithms to find specific data needed for operation of devices.
FIG. 1 is a block diagram of a system for associating user input with a device according to an example embodiment. A first device 110 and second device 115 may be operating in an environment 100. The environment may optionally also include a third device 120 and a fourth device 125. In an internet of things environment, there may be hundreds to thousands or more devices communicating and responding to commands in further embodiments. Devices responding to commands not intended for such devices can be problematic. The environment may also include a hub 130. One or more of the devices or the hub may include one or more sensors such as a microphone, a camera, or a motion sensor, as well as switches that detect state information, such as door open, door closed, on/off states, or other operational states. The hub 130 or one or more of the devices may also gather information from other sensors in the environment (not shown), such as one or more cameras or microphones that are not directly coupled to one of the devices 110, 115, 120, 125. The devices may communicate with each other or with the hub using WiFi, Bluetooth, Zigbee, light, infrared, or other wireless communication techniques. In various examples, rules or algorithms or lookup tables for determining associations may be stored in the hub 130, or in one or more of the devices 110, 115, 120, 125 in the system (e.g. so each device can determine associations on a local processor), or each device may store information relevant to its own operation (e.g. weighting, priority assignments, or tables of relevant vocabulary and responsive actions.) In some examples, responsive to a new device being added to a system, or an existing device being upgraded to include sensors or communication or processing capability to make it a "smart" device, the hub 130 or one of the other devices 110, 115, 120, 125 may receive or retrieve information about the new device so that the new device can be accounted for in association determinations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a lookup table as claimed, to find the lock identifier associated with the tag identifier as suggested by VANBLON in order to obtain any needed data, such as lock identifier or access codes, during an offline mode of operation, without using an algorithm by the mobile device.
Re claim 4. NITU discloses the method according to claim 1, wherein the physical space is within a vehicle. [0070]
Re claim 5. NITU discloses (as applied for claim 1) a user device for requesting access to a physical space controlled by an electronic lock, the user device comprising: 
a processor 403; and 
a memory 410 storing instructions that, when executed by the processor (as applied for claim 1 above), cause the user device to: 
read a tag using a near field radio protocol, yielding a tag identifier; 
find, based on the tag identifier, a lock identifier associated with the tag identifier, wherein the tag identifier is distinct from, and does not include, the lock identifier; 
send an access request message to the electronic lock having the lock identifier; and 
wherein the instructions to find the lock identifier comprise instructions that, when executed by the processor, cause the user device to use a lookup table to find the lock identifier associated with the tag identifier.

Re claim 9. NITU discloses (as applied for claim 1) a non-transitory computer readable medium comprising a computer program (FIG.4) stored thereon that is configured to request access to a physical space controlled by an electronic lock, the computer program comprising computer program code which, when run on a user device, causes the user device to: 
read a tag using a near field radio protocol, yielding a tag identifier; 
find, based on the tag identifier, a lock identifier associated with the tag identifier, wherein the tag identifier is distinct from, and does not include, the lock identifier; 
send an access request message to the electronic lock having the lock identifier; and 
wherein the computer code causing the user device to find the lock identifier comprises computer program code which, when run on a user device, causes the user device to use a lookup table to find the lock identifier associated with the tag identifier.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NITU et al. (US 20150356801 A1) in view of VANBLON et al. (US 10573171 B2) further in view of WANG et al. (US 9762581 B1).
Re claim 3, NITU as modified by VANBLON discloses the method according to claim 1.
	However, NITU as modified by VANBLON fails to explicitly disclose:
wherein the user device is a wearable device.
WANG teaches (abstract) in a similar field of invention, wearable devices with authentication of users, (i.e. fig.1) wherein such users can wear mobile devices to assist in authentication processes for access restricted resources (c.4, ll.31-53) including residences and vehicles (i.e. doors, gates, locks).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the mobile user device as a wearable in order to facilitate a means for user to use authentication for access restricted resources as described above.
Re claim 7, NITU as modified by VANBLON and WANG (as for claim 3) the user device according to claim 5, wherein the user device is a wearable device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        1/13/2022